Citation Nr: 0721171	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-17 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for headaches. 

2. Entitlement to an initial compensable rating for 
paresthesia of the right lingual nerve and hyperesthesia of 
the right inferior alveolar nerve, secondary to nerve injury 
due to a tooth extraction.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

REMAND

The veteran, who is the appellant, served on active duty from 
January 1998 to January 2001. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2002, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

In April 2006, the veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired from the Board.  In 
June 2007, the veteran indicated that he wanted another 
hearing. 

To ensure due process, this case is REMANDED to the RO for 
the following:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the Regional 
Office. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

